DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 	Claim 15, 17, and 21 were canceled, and claims 22 and 23 were added.
Claims 1, 3-10, 13, 14, 16, 18-20, 22, and 23 were pending on entry of the amendment of 12/13/2021, with claims 7, 13, 14, 18, and 19 withdrawn.

Information Disclosure Statement
The foreign patent document in the IDS filed 3/4/2022 was lined through because there is no explanation of how the subject matter of that document (“an electric watt-hour meter”) has any relationship to the instant invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Minyoung Shin on 2/23/2022.

The application has been amended as follows: 

IN THE CLAIMS
In claim 1, the phrase --with endonuclease activity-- was inserted immediately after “Cas9 domain”, and the phrase --with exonuclease activity-- was inserted immediately after “RecJ domain”.
Claims 7, 8, 13, 14, 18, 19, and 23 were canceled.
In claim 22, the phrase --the full length of-- was inserted immediately after the word “identity”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments of 12/13/2021 overcame the rejections of record. Moreover, Fig. 25 provides evidence that a Cas9/RecJ fusion does not require an amplified target to induce cell death, i.e. it was able to induce death when attacking either amplified (EGFR_E2) or single copy (CCR5) targets.  The obviousness rejection of record was based on the premise that a Cas9/exonuclease fusion would cause cell death in the context of amplified targets, but there was no reason of record to expect cell death when attacking single loci (see e.g. Applicant’s arguments regarding Clements at page 5 of the response filed 11/11/2021). There was also nothing in the art pointing to a fusion of Cas9 and RecJ.


Conclusion
	Claims 1, 3-6, 9, 10, 16, 20, and 22 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635